Case 2:19-cv-00248-JRG Document 259 Filed 11/19/20 Page 1 of 6 PageID #: 10413




                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF EASTERN DISTRICT OF TEXAS
                               MARSHALL DIVISION

INFERNAL TECHNOLOGY LLC, and   §
TERMINAL REALITY, INC.,        §
                               §
     Plaintiffs,               §                              Civil Action No. 2:19-cv-248
                               §                                     LEAD CASE
      v.                       §
                               §                              JURY TRIAL DEMANDED
SONY INTERACTIVE ENTERTAINMENT §
LLC,                           §

      Defendant.


               SONY INTERACTIVE ENTERTAINMENT LLC’S OPPOSED
                         MOTION TO CONTINUE TRIAL


       A jury trial has been set in this case for December 4, 2020 – two weeks from tomorrow.

Defendant Sony Interactive Entertainment LLC (“Defendant”) respectfully requests that the

Court continue the trial of this case at least three months, to March 2021. Defendant well

understands the Court’s predicament as the Court attempts to maintain its commitment to provide

speedy justice in a crowded docket, but the risks of conducting a jury trial during the current surge

in COVID-19 have increased dramatically in a very short period of time, and they are set to

escalate even further. While timely justice is unquestionably important, Defendant respectfully

submits that health and safety should take the higher priority during the present exigent

circumstances.

       COVID-19 is spreading at its highest rate since the pandemic began, and health experts

expect it to get worse in the coming weeks. The East Texas community in particular is

experiencing “substantial” increases in COVID-19 community spread and is now categorized as




                                                  1
Case 2:19-cv-00248-JRG Document 259 Filed 11/19/20 Page 2 of 6 PageID #: 10414




having “large scale, uncontrolled community transmission.”1 In fact, Texas health experts are

cautioning people to not even gather in-person, or indoors, with their families for Thanksgiving

next week.2      And, with the increased number of COVID-19 cases comes an increase in

hospitalizations and fatalities in Texas and throughout the United States.




        The trial of this case will necessarily entail individuals from across the country – from

California, Kansas, Illinois, North Carolina, and Texas – traveling to Marshall, Texas, the week

following Thanksgiving. Defendant’s fact witnesses and corporate representative reside in

California, Defendant’s counsel are in Kansas, Plaintiffs’ technical expert witness is in Illinois,

Defendant’s technical expert witness is in North Carolina, and Plaintiffs’ counsel and both



1
         Exhibit A, KLTV NET Health: Substantial community spread of COVID-19 in several East Texas
counties, https://www.kltv.com/2020/11/19/net-health-substantial-community-spread-covid-several-east-texas-
counties/. Additional information and statistics regarding the current state and spread of the COVID-19 pandemic
are amply set forth in motions to continue filed in other co-pending cases, incorporated here for reference and
brevity. See, e.g., Solas OLED Ltd. v. Samsung Display Co., Ltd. et al., No. 2:19-cv-00152-JRG, Dkt. 297
(Defendants’ Opposed Motion to Continue Trial filed November 18, 2020) (“Samsung Motion to Continue”).
2
         See, e.g., Exhibit B, Texas Department of State Health Services Nov. 18, 2020 News Release, “DSHS Shares
Advice for a Safe, Healthy Thanksgiving, https://www.dshs.texas.gov/news/releases/2020/20201118.aspx (“With
Thanksgiving right around the corner, Texas enters the holiday season at a time when COVID-19 is spreading rapidly
and hospitalizations continue to rise throughout the state,” “One of the safest ways to celebrate is with a virtual
Thanksgiving dinner.”).


                                                        2
Case 2:19-cv-00248-JRG Document 259 Filed 11/19/20 Page 3 of 6 PageID #: 10415




parties’ damages experts are in Dallas. Plaintiffs’ lead trial counsel has had recent international

travel to Brazil this week and certain individuals on the Plaintiffs’ trial team have had or will have

exposure to that lead counsel just before and during trial. See Dkt. 255. An attorney on Plaintiffs’

trial team tested positive last Friday for COVID-19 and certain individuals on Plaintiffs’ trial

team have already been exposed to that known positive COVID-19 carrier (Dkt. 255). All of

these individuals will spend substantial time indoors together throughout the trial both in the

courtroom and at preparation sites before and during trial. Upon the conclusion of the trial on or

about December 11, 2020, each of these individuals will return home to their own communities.

Even assuming that no actual spread of COVID-19 occurs during the trial (which is not a reliable

assumption, as discussed below), Defendant’s California witnesses and representatives will be

subject to a 14-day quarantine which would envelop the Christmas holiday – i.e., up to and

including December 25, 2020, Christmas Day.3

       There have been periods of time when the community spread of COVID-19 has not been

as significant, the risks were lower, and the Court has successfully conducted a number of jury

trials without any known transmission of COVID-19. But given the increased community spread

of COVID-19 throughout the potential juror pool as well as throughout the parts of the country

from which other trial participants will arrive, the probability of having just one person infected

with COVID-19 within close contact of other individuals involved in the anticipated trial has

significantly increased. According to some estimates, that risk is now about a 1-in-3 chance.4 It

only takes one positive case for a jury trial to become a super-spreader event that impacts not

only Marshall and its surrounding communities but numerous other communities to which



3
         Exhibit C, California Travel Advisory dated November 13, 2020,
https://www.cdph.ca.gov/Programs/CID/DCDC/Pages/COVID-19/Travel-Advisory.aspx.
4
         See Samsung Motion to Continue at p. 6, n23.


                                                  3
Case 2:19-cv-00248-JRG Document 259 Filed 11/19/20 Page 4 of 6 PageID #: 10416




unknowingly positive carriers may return following trial.

          Defendant appreciates that the Court undertakes great effort to provide a clean and safe

environment for trial. Nonetheless, if even one positive COVID-19 carrier ends up in the

courtroom for any meaningful period undertaking normal courtroom interactions, it is hard if not

impossible to stop the viral spread. Despite highly similar safety precautions being applied in

this District’s Sherman courthouse, a recent trial resulted in a mistrial after at least 15 participants

in the trial – including two jurors, three members of the defense team, a “handful of folks” on the

plaintiff’s team, and five or six court staffers – contracted COVID-19.5 Trials during COVID are

safe until they quickly pivot to very dangerous, and that pivot point is invisible and impossible to

detect until it is too late. Today it was announced that the Sherman courthouse will be closed to

the public for two weeks “[a]s a precautionary measure out of concern for the health and safety

of court employees, parties having business with the court, and the public . . . .”6 Defendant

respectfully submits that the same concern for health and safety should be proactively addressed

by this Court, and for all of the reasons discussed herein, justifies a continuance of the trial in this

matter.

    Dated: November 19, 2020                              Respectfully submitted,
                                                            /s/ Eric A. Buresh
                                                          Eric A. Buresh
                                                          KS Bar No. 19895
                                                          Email: eric.buresh@eriseip.com
                                                          Jason R. Mudd
                                                          KS Bar No. 25749
                                                          Mark C. Lang
                                                          KS Bar No. 26185
                                                          Email: mark.lang@eriseip.com
                                                          Michelle L. Marriott
                                                          KS Bar No. 21784

5
         Exhibit D, “COVID-19 Outbreak Leads To Mistrial In EDTX”, November 17, 2020,
https://www.law360.com/ip/articles/1329617/covid-19-outbreak-leads-to-mistrial-in-edtx?nl_pk=9475e0fa-dadf-
4317-94eb-96291cbfb2af&utm_source=newsletter&utm_medium=email&utm_campaign=ip
6
         Exhibit E, “Closing of Paul Brown United States Courthouse,” November 19, 2020.


                                                      4
Case 2:19-cv-00248-JRG Document 259 Filed 11/19/20 Page 5 of 6 PageID #: 10417




                                          ERISE IP, P.A.
                                          7015 College Blvd., Suite 700
                                          Overland Park, Kansas 66211
                                          Telephone: (913) 777-5600
                                          Facsimile: (913) 777-5601

                                          Kelly Hughes
                                          CO Bar No. 51177
                                          Email: kelly.hughes@eriseip.com
                                          Karyn Kesselring
                                          CO Bar No. 52476
                                          Email: karyn.kesselring@eriseip.com
                                          ERISE IP, P.A.
                                          5600 Greenwood Plaza Blvd., Suite 200
                                          Greenwood Village, Colorado 80111
                                          Telephone: (913) 777-5600
                                          Facsimile: (913) 777-5601

                                          Melissa Richards Smith
                                          Texas State Bar No. 24001351
                                          Harry L. “Gil” Gillam
                                          Texas Bar No. 07921800
                                          Email: melissa@gillamsmithlaw.com
                                          GILLAM & SMITH, L.L.P.
                                          303 South Washington Avenue
                                          Marshall, Texas 75670
                                          Telephone: (903) 934-8450
                                          Facsimile: (903) 934-9257

                                          Counsel for Defendant Sony Interactive
                                          Entertainment LLC




                                      5
Case 2:19-cv-00248-JRG Document 259 Filed 11/19/20 Page 6 of 6 PageID #: 10418




                             CERTIFICATE OF CONFERENCE

       I hereby certify that counsel for Defendant conferred with counsel for Plaintiffs regarding

the foregoing Motion to Continue Trial on November 19, 2020. Plaintiffs’ counsel stated that it is

opposed to the relief requested in this motion.


                                                      /s/ Eric A. Buresh


                                CERTIFICATE OF SERVICE

        The undersigned certifies that the foregoing document was served on all counsel who have

 consented to electronic service, Local Rule CV-5(a)(3), on November 19, 2020.


                                              /s/ Eric A. Buresh




                                                  6
